DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to the amendment filed on 1/25/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate both a power control switch opening and the bottom as shown in Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 31: The phrase “the thinned portion” as recited in lines 2 and 3 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 27-32, 34, 35, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jol et al. (PGPub 2012/0051025 A1) in view of Schlub et al. (US PAT. 8,466,839).
	Jol et al. teaches an electronic device (claims 21, 28 and 35) comprising: a display (104) and a cover (106) positioned over the display (104, as shown in Fig. 2, paragraph [0030]); and a housing (102, as shown in Fig. 2, paragraphs [0028] – [0029]) at least partially enclosing the display and coupled to the cover, the housing comprising: a metal component (paragraph [0029]) defining at least three sidewalls and a first portion of a bottom of the housing as shown in Fig. 2; and a ledge that extends around an opening in the housing the ledge defining a thinned portion having a width that is reduced with respect to an adjacent portion of the ledge (see attached drawing as shown in Fig. 4), wherein the cover being coupled to the ledge as shown in Fig. 2.
	Jol et al. also teach that the personal media device can perform multiple functions (e.g., a device that plays/stores media, receives/transmits telephone calls/text messages/internet, and/or performs web browsing). Personal media device 100 is capable of communicating wirelessly (with or without the aid of a wireless enabling accessory system) and/or via wired pathways (e.g., using traditional electrical wires) (paragraph [0027]).	However, Jol et al. fail to teach a polymer antenna window positioned adjacent the thinned portion of the ledge and defining at least a portion of a sidewall and a second portion of the bottom of the housing; and an antenna positioned within the housing and below the polymer antenna window. Schlub et al. teach an electronic device having a display and a cover positioned over the display (50, as shown in Fig. 1) and a polymer antenna window (58, as shown in Fig. 1, col. 5, lines 47-52, or a dielectric component as per claim 28) defining at least a portion of a sidewall and a second portion of the bottom of the housing; and an antenna (26, as shown in Fig. 2, lines 1-3) positioned within the housing and below the polymer antenna window. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Jol et al. by a polymer antenna window with an antenna positioned within the housing and below the polymer antenna window as taught by Schlub et al. in order to receive wireless data signals from a cellular data network. 


    PNG
    media_image1.png
    594
    582
    media_image1.png
    Greyscale


	Re. claim 22: Schlub et al. also teach that the antenna is configured to receive wireless data signals from a cellular data network (col. 6, lines 55-61).
	Re. claim 23: Schlub et al. also teach that the bottom of the housing defines a substantially flat portion and the sidewall defines a curved portion that extends from the substantially flat portion of the bottom of the housing as shown in Fig. 2 (col. 5, lines 63-67) and the polymer antenna window extends at least partially along the curved portion and ends proximate to the substantially flat portion as shown in Fig. 2.
	Re. claims 24 and 30: Schlub et al. also teach that the polymer antenna window and the metal component cooperate to define a smooth continuous surface as shown in Fig. 2.
	Re. claims 27 and 29: Jol et al. also teach that the metal component defines an opening, and the display is positioned at least partially within the opening as shown in Fig. 4, and the metal component defines a ledge that extends around the opening, and the cover is coupled to the ledge of the metal component as shown in Fig. 2.
	Re. claims 31, 32 and 35: Jol et al. also teach that the housing can support various input/output mechanisms such as volume switches (as per claim 32), power buttons, data and power connectors, audio jacks and the like. The housing can include openings to accommodate the input/output mechanisms. The locations at which the input/output mechanisms are placed can be selected to enhance the usability of the interface under conditions for which the device is intended to operate. For instance, for a device intended to be operated with a single hand, the input mechanisms, such as an audio control switch, can be placed at a location that are easily finger operated while the device is held in the palm of the hand (paragraph [0023]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Jol et al., modified by Schlub et al., by positioning the electronic component along a location (such as the thinned portion of the ledge) that are easily finger operated while the device is held in the palm of the hand.
	Re. claim 34: Schlub et al. also teach that the metal component defines a set of sidewalls as shown in Fig. 2, wherein each sidewall defines a curved surface that extends from a flat region along a back of the housing as shown in Fig. 2, wherein the metal component defines an audio port that extends through a sidewall of the set of sidewalls and the audio port is positioned along the curved surface of the sidewall (col. 6, lines 49-54).
	Re. claim 39:  Schlub et al. also teach that the metal component defines a first portion of an exterior surface of the housing; and the polymer antenna window defines a second portion of the exterior surface of the housing as shown in Fig. 2.
	Re. claim 40: Schlub et al. also teach that the polymer antenna window defines at least a portion of a sidewall of the housing, and the metal component and the antenna window cooperate to define a smooth continuous surface as shown in Fig. 2.

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jol et al. in view of Schlub et al. as applied to claim 21 above, and further in view of Zehr et al. (US PAT. 9,384,672).
	Jol et al. modified by Schlub et al., teach all limitations as set forth above including a machined billet of aluminum material for the metal component and a curved exterior side surface of the electronic device, but silent a speaker grill formed along one of the at least three sidewalls. Zehr et al. teach an electrical device having a speaker grill (704) along one of at least three sidewalls in order to emit sound from a speaker as shown in Figs. 7 and 8 (col. 10, lines 32-37). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Jol et al. modified by Schlub et al., by a speaker grill formed along one of the at least three sidewalls as taught by Zehr et al. in order to emit sound from a speaker.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jol et al. in view of Schlub et al. as applied to claim 28 above, and further in view of Wang et al. (US PAT. 7,933,123).
	Jol et al. teach all limitations as set forth above including a glass sheet for the cover, but silent a trim bead is positioned between an outer edge of the glass sheet and the housing. Wang et al. teach an electrical device having a glass cover (62) and a housing (12) and a gasket (146, equivalent with a trim bead) positioned between an outer edge of the glass sheet and the housing as shown in Fig. 10 (col. 11, lines 33-45) in order to prevent debris from entering the device as shown in Figs. 7 and 8 (col. 10, lines 32-37). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify an electrical device of Jol et al., modified by Schlub et al., by a trim bead positioned between an outer edge of the glass sheet and the housing as taught by Wang et al. in order to prevent debris from entering the device.

Allowable Subject Matter
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729